Sweeney, J.,
dissenting. Given the remedial nature of the unemployment compensation statutes, I believe that the board of review and the trial court below correctly interpreted R.C. 4141.29(I)(l)(b) so as to allow claimant to receive unemployment benefits during the time she is laid off during the summer. Therefore, I must dissent from the majority’s decision holding otherwise.
In the cause sub judice, the record reveals that there are part-time bus driver positions available during the summer term, albeit on a reduced scale, but that such positions are regularly filled by students. In view of the applicable law, I believe that the university must either hire the regular bus drivers during the summer or pay unemployment benefits to those employees during the summer term.
In addition, I am troubled by the majority’s determination that the academic year at the University of Toledo excludes the summer term. The facts developed below indicate clearly that the university operates on a year-round basis, both academically and administratively. In my view, the majority’s exclusion of the summer term from the academic year defies reality. While the appellee-university operates on a somewhat reduced scale during the summer months, the fact remains that the university does offer courses, provide services and grant degrees to students during the summer term. Perhaps during a bygone era a university did close up during the summer; however, today’s universities operate on a year-round basis, and the majority’s decision to the contrary is, in a word, unpersuasive.
A review of the statute in issue indicates use of the language “academic year or term.” (Emphasis added.) I believe that a rational construction of this statutory language permits the award of unemployment benefits to the claimant. Since unemployment compensation laws are remedial in nature, a liberal construction of the statutory language mandates the award of benefits to the claimant.
Since I am of the opinion that the board of review and trial court made the correct interpretation of the applicable law, I would reverse the judgment of the court of appeals and reinstate the decision rendered by the Unemployment Compensation Board of Review.